40 F.3d 1240
Pens. Plan Guide P 23905NKuehnen (Dean P., Sr., Dana, Dean P., Jr.)v.International Brotherhood of Electrical Workers, Local Union400 Welfare Fund, Local 400 International Brotherhood ofElectrical Workers, O'Donnell Insurance Services, John Doe1-6; Appeal of International Brotherhood of ElectricalWorkers, Local 400 Welfare Fund, International Brotherhoodof Electrical Workers, Local 400, O'Donnell Insurance Services
NO. 94-5084
United States Court of Appeals,Third Circuit.
Oct 17, 1994
Appeal From:  D.N.J., No. 92-02245

1
REMANDED.